153 S.E.2d 381 (1967)
269 N.C. 691
STATE of North Carolina
v.
Zane LOVE.
No. 250.
Supreme Court of North Carolina.
March 22, 1967.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Plumides & Plumides by John G. Plumides and Jerry W. Whitley, Charlotte, for defendant appellant.
*382 PER CURIAM:
The appellant's first assignment of error challenges the Court's refusal to sequester the witnesses upon the appellant's motion. The refusal was in the Court's discretion and not reviewable. State v. Spencer, 239 N.C. 604, 80 S.E.2d 670. Another assignment involved the admissibility of evidence. Any error in this respect was cured by the failure to place in the record the excluded evidence so the Court could determine its materiality. In one instance evidence of the same import was admitted without objection.
The record does not disclose any reason why the verdict and judgment should be disturbed.
No error.